DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the second refractivity is greater than the first refractivity, and the second refractivity is greater than the third refractivity.”
Claims 2-4 are allowable due to dependency to claim 1.
US 20200081292 A1 to Park et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Park discloses various limitations of base claim 1: an optical conversion structure, which is used for light-emitting or/and displaying, comprising: a base layer comprising a first refractivity (Fig. 4 substrate 100); a middle layer disposed on the base layer and comprising a second refractivity (Fig. 10 low refractive layers 400a); and an optical conversion layer, which is a light-emitting side, disposed on the middle layer and comprising a third refractivity (Fig. 4 color conversion layer 210), wherein the optical conversion layer comprises a first optical conversion unit, a second optical conversion unit, and a third optical conversion unit, and the first optical conversion unit, the second optical conversion unit, and the 
However, Park does not disclose that “the second refractivity is greater than the first refractivity, and the second refractivity is greater than the third refractivity; the first refractivity is less than or equal to the third refractivity.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 5.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the second refractivity is greater than the first refractivity, and the second refractivity is greater than the third refractivity.”
Claims 6-10 are allowable due to dependency to claim 5.
US 20200081292 A1 to Park et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 5.  Specifically, Park discloses various limitations of base claim 5: an optical conversion structure, which is used for light-emitting or/and displaying, comprising: a base layer comprising a first refractivity (Fig. 4 substrate 100); a middle layer disposed on the base layer and comprising a second refractivity (Fig. 10 low refractive layers 400a); and an optical conversion layer, which is a light-emitting side, disposed on the middle layer and comprising a third refractivity (Fig. 4 color conversion layer 210), wherein the optical conversion layer comprises a first optical conversion unit, a second optical conversion unit, and a third optical conversion unit, and the first optical conversion unit, the second optical conversion unit, and the 
However, Park does not disclose that “the second refractivity is greater than the first refractivity, and the second refractivity is greater than the third refractivity.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 5.  
Regarding Claim 11.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the second refractivity is greater than the first refractivity, and the second refractivity is greater than the third refractivity.”
Claims 12-16 are allowable due to dependency to claim 11.
US 20200081292 A1 to Park et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 11.  Specifically, Park discloses various limitations of base claim 11: a display device, comprising a backlight module and a liquid crystal cell, wherein the liquid crystal cell is disposed on a light-emitting side of the backlight module (Fig. 14 backlight unit BLU), the backlight module comprises a light source and an optical conversion structure disposed on a light-emitting side of the light source (See Fig. 14 para 156-159), and the light source is a blue light (para 159); wherein the optical conversion structure comprises: a base layer comprising a first refractivity (Fig. 4 substrate 100); a middle layer disposed on the base layer and comprising a second refractivity (Fig. 10 low refractive layers 400a); and an optical conversion layer, which is a light-emitting side, disposed on the middle layer and comprising a third refractivity (Fig. 4 color conversion layer 210), wherein the optical conversion layer comprises a first optical conversion unit, a second optical conversion unit, and a third optical conversion unit, and the 
However, Park does not disclose that “the second refractivity is greater than the first refractivity, and the second refractivity is greater than the third refractivity.”  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDMOND C LAU/Primary Examiner, Art Unit 2871